


Exhibit 10.1
TRANSITION AGREEMENT
This Transition Agreement (the “Agreement”) is entered into on this 11th day of
December, 2012, by and among CBOE Holdings, Inc., a Delaware corporation
(“Holdings”), Chicago Board Options Exchange, Incorporated, a Delaware
corporation and a wholly-owned subsidiary of Holdings (“CBOE Inc.”), and William
J. Brodsky (the “Executive”). For purposes of this Agreement, the “Company”
shall mean Holdings, CBOE, Inc. and C2 Options Exchange, Incorporated, a
Delaware corporation and a wholly-owned subsidiary of Holdings, unless otherwise
indicated.
WHEREAS, the Executive and CBOE Inc. have entered into an Amended and Restated
Employment Agreement, dated as of January 13, 2010 (the “Employment Agreement”),
pursuant to which the Executive currently serves as the Chairman and Chief
Executive Officer of the Company and a member of its Board of Directors (the
“Board”) and as a director and officer of certain subsidiaries and affiliates of
the Company; and
WHEREAS, the Company and the Executive have agreed that the term of the
Employment Agreement will terminate on December 31, 2013 and the Company and the
Executive desire to set forth herein their mutual agreement with respect to all
matters relating to such termination and (a) the Executive's transition of the
duties of Chief Executive Officer of the Company and (b) the Executive's
continued service as Executive Chairman of the Company.
NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, the adequacy and sufficiency of which are hereby acknowledged, the
Company and the Executive hereby agree as follows:
1. Transition.


(a) Transition Period. The Executive shall continue in his current positions of
Chairman and Chief Executive Officer of the Company and as a director and
officer of certain subsidiaries and affiliates of the Company through the close
of business on the date of Holdings' 2013 annual meeting of stockholders (the
“Transition Date”). On the Transition Date, the Executive shall relinquish the
duties of Chief Executive Officer of the Company and any positions held by the
Executive in any subsidiaries or affiliates of the Company and shall serve, if
re-elected by Holdings' stockholders as a director, as the Company's Executive
Chairman until Holdings' 2014 annual meeting of stockholders (the “2014 Annual
Meeting”). The Company and Executive agree that, while serving as the Company's
Executive Chairman, the Executive shall remain an employee of the Company. The
Company and Executive may mutually consider potential roles for the Executive
with the Company following the 2014 Annual Meeting, with the terms of any
continued relationship between the parties to be set forth in a separate
agreement.


(b) Transition Services. During the period between the Transition Date and the
2014 Annual Meeting, the Executive shall hold the position of Executive Chairman
and shall perform such duties as are customarily associated with such position
and shall also perform such other duties as may be reasonably requested by the
Company's Chief Executive Officer and/or Board, which other duties may include,
but not be limited to: (i) assistance with government relations at the federal
(i.e., SEC, CFTC, Congress, Federal Reserve Board, CBOE PAC), state and local
levels; (ii) international affairs; (iii) advice regarding strategy and M&A
matters; (iv) advice regarding regulatory policy; (v) conference participation;
and (vi) civic affairs.






--------------------------------------------------------------------------------




(c) Continuing Board Service. The Executive has been advised by the Nominating
and Governance Committee of the Board (the “Governance Committee”) that the
Governance Committee currently intends to nominate the Executive for re-election
as a director of the Company at Holdings' 2013 annual meeting of stockholders
(the “2013 Annual Meeting”). The Executive consents to be named as a candidate
for re-election to the Board at the 2013 Annual Meeting and, if re-elected, to
serve as a director of the Company. The Executive shall receive no additional
compensation for serving as a director of the Company prior to the 2014 Annual
Meeting.


2. Compensation and Benefits.


(a) From the date of this Agreement through December 31, 2013, the Executive
shall continue to receive compensation and benefits at the levels provided for
in the Employment Agreement, including continued eligibility for a Bonus (as
defined in the Employment Agreement) and awards granted in 2013 and 2014 under
Holdings' Amended and Restated Long-Term Incentive Plan (“LTIP”) with respect to
the 2012 and 2013 performance periods; provided that it is understood that (a)
Executive's annual base salary for this period shall be $1,000,000, (b)
Executive shall have a target annual Bonus of $1,500,000 for the 2013
performance period, the payment of which shall be dependent on the attainment of
such Company and individual performance metrics as shall be established for the
Executive by the Compensation Committee of the Board, and (c) Executive shall
receive a restricted stock award in 2013 with respect of the 2012 performance
period having a grant date target fair value of $2,500,000, with the form of the
award to be consistent with Holdings' standard form of restricted stock award
agreement; provided, however, the award shall also include the additional
vesting provisions set forth in Section 5 of the Employment Agreement. The
annual Bonus described in subsection (b) of the preceding sentence shall be paid
to Executive pursuant to the terms of the Company's annual bonus program,
including the requirement that the Executive remain employed by the Company
through December 31, 2013. The Executive shall also receive a restricted stock
award in 2014 with respect of the 2013 performance period having a grant date
target fair value of $2,500,000 (the “2014 Grant”), with the form of the award
to be consistent with Holdings' standard form of restricted stock award
agreement; provided, however, the award shall also include the additional
vesting provisions set forth in Section 5 of the Employment Agreement; provided,
further, if on or before December 31, 2013, the Executive's employment is
terminated under Section 6(b), 6(c), 7, 8, or 9(a) of the Employment Agreement,
or under Section 6(d) of the Employment Agreement because the Executive resigns
to accept full-time senior-level employment at any U.S. or non-U.S. government,
any self-regulatory organization, or any agency or instrumentality of any such
government or organization (a “Government Service Termination”), then the
Executive shall not be entitled to the 2014 Grant but will instead receive, in
addition to any other compensation and benefits payable upon such termination, a
pro-rated restricted stock award (the “Contingent Prorated 2014 Equity Grant”),
on the same terms as above, having a grant date fair value of $2,500,000
multiplied by a fraction, the numerator of which equals the number of calendar
days Executive was employed by the Company during 2013 and the denominator of
which equals 365; provided, further, if Executive is not eligible to receive an
equity award under the LTIP on the date of grant, then the Company shall pay to
the Executive the cash equivalent of such award, such equity award or cash
payment in each case payable within 30 days following the date of termination.
In addition, if the Executive resigns on or before December 31, 2013 under
Section 6(d) of the Employment Agreement because of a Government Service
Termination, he shall not be entitled to the annual Bonus for the 2013
performance period but will instead receive a Pro-Rated Bonus (as defined in
Section 6(b)(ii) of the Employment Agreement) for the 2013 performance period
(the “Contingent Prorated 2013 Annual Bonus”).






--------------------------------------------------------------------------------




(b) For the period between January 1, 2014 until the date of the 2014 Annual
Meeting, the Executive shall be entitled to cash compensation only, in an
aggregate amount of $600,000 payable in substantially equal installments in
accordance with the Company's normal payroll practices during such period, it
being understood that the Executive shall not be entitled to any other cash
payments (including any incentive payments) with respect to this period. The
Executive shall likewise not be eligible to receive an LTIP award with respect
to the 2014 performance period. During this period, Executive will continue to
be provided with Additional Benefits as described in Section 4 of the Employment
Agreement.
     
3. Employment Agreement. Except as otherwise modified herein, the terms of the
Executive's employment and post-employment obligations shall continue to be
governed by the terms of the Employment Agreement, including, without
limitation, the post-employment obligations set forth in Sections 10 and 11 of
the Employment Agreement; provided, however, the Company and Executive agree
that (i) the Employment Agreement shall terminate, effective as of December 31,
2013, unless terminated earlier pursuant to the terms of the Employment
Agreement, without the need for any party to provide the written notice
contemplated by the first paragraph of Section 2 of the Employment Agreement,
and Executive shall not be entitled to any severance payments or benefits, under
Section 6 of the Employment Agreement or otherwise, in connection with the
termination of the Employment Agreement pursuant to this Section 3 or any
termination of service after December 31, 2013 provided that the provisions of
the Employment Agreement that survive the Executive's termination of employment,
including but not limited to Sections 4(c), 4(g), 11 and 13, shall remain in
effect in accordance with the terms of the Employment Agreement; (ii)
Executive's eligibility for benefits set forth in Section 9 of the Employment
Agreement shall cease as of December 31, 2013 if there has been no Change in
Control (as defined in the Employment Agreement) and qualifying termination of
employment prior to January 1, 2014; (iii) no changes contemplated by this
Agreement (including, without limitation, the changes to the Executive's
position and duties as described in Section 1 of this Agreement) shall
constitute an event of Good Reason (as defined in the Employment Agreement) for
purposes of the Employment Agreement; and (iv) so long as Executive serves as
Chairman of the Board, Executive shall continue to be bound by the restrictive
covenants set forth in Section 10 of the Employment Agreement. In the event of
the Executive's termination of employment on or prior to December 31, 2013, 
this Agreement shall terminate and, except for the Contingent Prorated 2014
Equity Grant and the Contingent Prorated 2013 Annual Bonus, Executive shall have
no further rights to the compensation and benefits payable hereunder and the
Executive shall be eligible to receive severance payments and benefits only to
the extent permitted by, and in accordance with, the  Employment Agreement.  As
modified herein, this Agreement and the Employment Agreement constitute the
entire agreement and understanding between the parties with respect to the
subject matter hereof and supersede and preempt any other understandings,
agreements or representations by or between the parties, written or oral, which
may have related in any manner to the subject matter hereof.


4. Excess Parachute Payments; No Tax Gross-Up. Sections 9(c) through 9(e) of the
Employment Agreement are deleted and replaced with this Section 4.






--------------------------------------------------------------------------------




(a) In the event that a Change in Control (as defined in Section 9(a) of the
Employment Agreement) shall occur, and a final determination is made by
legislation, regulation, or ruling directed to Executive or Company, by court
decision, or by independent tax counsel described in Section 4(b) below, that
the aggregate amount of any payments made to Executive (1) under the Employment
Agreement, and (2) pursuant to any Benefit Plan (as defined in Section 4(a) of
the Employment Agreement), Insurance Plan (as defined in Section 4(f) of the
Employment Agreement) or plan, program or policy of Company in connection with,
on account of, or as a result of, such Change in Control (“Total Payments”) will
be subject to an excise tax under the provisions of Section 4999 of the Internal
Revenue Code of 1986, as amended (the “Code”), or any successor section thereof
(“Excise Tax”), the Total Payments shall be reduced so that the maximum amount
of the Total Payments (after reduction) shall be one dollar ($1.00) less than
the amount that would cause the Total Payments to be subject to the Excise Tax;
provided, however, that the Total Payments shall only be reduced to the extent
that the after-tax value of amounts received by Executive after application of
the above reduction would exceed the after-tax value of the amounts received
without application of such reduction. For this purpose, the after-tax value of
an amount shall be determined taking into account all federal, state, and local
income, employment, and excise taxes applicable to such amount. In making any
determination as to whether the Total Payments would be subject to an Excise
Tax, consideration shall be given to whether any portion of the Total Payments
could reasonably be considered, based on the relevant facts and circumstances,
to be reasonable compensation for services rendered (whether before or after the
consummation of the applicable Change in Control). To the extent Total Payments
must be reduced pursuant to this Section 4, Company, without consulting
Executive, will reduce the Total Payments to achieve the best economic benefit,
and to the extent economically equivalent, on a pro-rata basis.


(b) All determinations required to be made under this Section 4 and the
assumptions to be utilized in arriving at such determinations, shall be made by
Independent Tax Counsel selected by Executive and approved by Company (which
approval shall not be unreasonably withheld), and such determination shall be
conclusive and binding on all parties. Company shall provide such information as
Independent Tax Counsel may reasonably request, and such counsel may engage
accountants or other experts at Company's expense to the extent that such
counsel deems necessary or advisable to enable it to reach a determination. The
term “Independent Tax Counsel,” as used herein, shall mean a law firm of
recognized expertise in federal income tax matters that has not previously
advised or represented either party hereto. It is hereby agreed that neither
Company nor Executive shall engage any such Independent Tax Counsel as counsel
for any purpose, other than to make the determination provided for herein, for
three (3) years following such firm's announcement of its determination.






--------------------------------------------------------------------------------




(c) In the event that upon any audit by the Internal Revenue Service, or by a
state or local taxing authority, of the Total Payments, a change is formally
determined to be required in the amount of taxes paid by Executive, appropriate
adjustments will be made under this Agreement such that the net amount that is
payable to Executive after taking into account the provisions of Section 4999 of
the Code will reflect the intent of the parties as expressed in this Section.
Executive shall notify Company in writing of any claim by the Internal Revenue
Service that, if successful, would require payment of an Excise Tax or an
additional Excise Tax on the Total Payments (a “Claim”). Such notification shall
be given as soon as practicable but no later than ten (10) business days after
Executive is informed in writing of such Claim and shall apprise Company of the
nature of such Claim and the date on which such Claim is requested to be paid.
Executive shall not pay such Claim prior to the expiration of the thirty
(30)-day period following the date on which Executive gives such notice to
Company (or such shorter period ending on the date that any payment of taxes
with respect to such Claim is due). If Company notifies Executive in writing
prior to the expiration of such period that it desires to contest such Claim,
Executive shall: (i) give Company any information reasonably requested by
Company relating to such Claim, (ii) take such action in connection with
contesting such Claim as Company shall reasonably request in writing from time
to time, including, without limitation, accepting legal representation with
respect to such Claim by an attorney reasonably selected by Company, (iii)
cooperate with Company in good faith in order to contest effectively such Claim,
and (iv) permit Company to participate in any proceedings relating to such
Claim; provided, however, that Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Executive harmless, on an
after-tax basis, for any Excise Tax, additional Excise Tax, or income tax
(including interest and penalties with respect thereto) imposed as a result of
such representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section 4(c), Company, at its sole option, may
pursue or forgo any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such Claim and may, at its
sole option, either direct Executive to pay the tax claimed and sue for a refund
or contest the Claim in any permissible manner, and Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one (1) or more appellate courts, as
Company shall determine; provided, however, that if Company directs Executive to
pay such Claim and sue for a refund, Company shall advance the amount of such
payment to Executive on an interest-free basis or, if such an advance is not
permissible thereunder, pay the amount of such payment to Executive as
additional compensation, and shall indemnify and hold Executive harmless, on an
after-tax basis, from any Excise Tax, additional Excise Tax, or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or additional compensation; and further provided that any extension
of the statute of limitations relating to payment of taxes for the taxable year
of Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. Company shall reimburse any fees and
expenses provided for under this Section 4 on or before the last day of
Executive's taxable year following the taxable year in which the fee or expense
was incurred, and in accordance with the other requirements of Section 409A of
the Code and Treasury Regulation §1.409A-3(i)(1)(v) (or any similar or successor
provisions).






--------------------------------------------------------------------------------




(d) If, after the receipt by Executive of an amount advanced or paid by Company
pursuant to Section 4(c) above, Executive becomes entitled to receive any refund
with respect to such Claim, Executive shall (subject to Company's complying with
the requirements of Section 4(c)) promptly pay to Company the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after the receipt by Executive of an amount advanced by
Company pursuant to Section 4(c), a determination is made that Executive shall
not be entitled to any refund with respect to such Claim and Company does not
notify Executive in writing of its intent to contest such denial of refund prior
to the expiration of thirty (30) days after such determination, then such
advance shall be forgiven and shall not be required to be repaid.


5. Miscellaneous.


(a) Assignment. Neither the Company nor the Executive may assign this Agreement,
except that the Company's obligations hereunder shall be binding legal
obligations of any successor to all or substantially all of the Company's
business by purchase, merger, consolidation, or otherwise, and the Company will
require any such successor to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.


(b) Executive Assignment. No interest of the Executive or his spouse or any
other beneficiary under this Agreement, or any right to receive any payment or
distribution hereunder, shall be subject in any manner to sale, transfer,
assignment, pledge, attachment, garnishment, or other alienation or encumbrance
of any kind, nor may such interest or right to receive a payment or distribution
be taken, voluntarily or involuntarily, for the satisfaction of the obligations
or debts of, or other claims against, the Company or his spouse or any other
beneficiary, including claims for alimony, support, separate maintenance, and
claims in bankruptcy proceedings.


(c) Benefits Unfunded. All rights of Executive and his spouse or any other
beneficiary under this Agreement shall at all times be entirely unfunded and no
provision shall at any time be made with respect to segregating any assets of
the Executive for payment of any amounts due hereunder, and neither the
Executive nor his spouse or any other beneficiary shall have any interest in or
rights against any specific assets of the Company, and the Executive and his
spouse or any other beneficiary shall have only the rights of a general
unsecured creditor of the Company.


(d) Waiver. No waiver by either party at any time of any breach by the other
party of, or compliance with, any condition or provision of this Agreement to be
performed by the other party shall be deemed a waiver of any other provisions or
conditions at the same time or at any prior or subsequent time.


(e) Applicable Law. This Agreement shall be construed and interpreted pursuant
to the internal laws of the State of Illinois, without regard to principles of
conflicts of laws. The jurisdiction and venue for any disputes arising under, or
any action brought to enforce (or otherwise relating to), this Agreement will be
exclusively in the courts in the State of Illinois, County of Cook, including
the Federal Courts located therein (should Federal jurisdiction exist).






--------------------------------------------------------------------------------




(f) Section 409A Compliance.


(i) This Agreement is intended to comply with Section 409A of the Code and the
interpretative guidance thereunder, including the exceptions for short-term
deferrals, separation pay arrangements, reimbursements, and in-kind
distributions, and shall be administered accordingly. The Agreement shall be
construed and interpreted with such intent. If any provision of this Agreement
needs to be revised to satisfy the requirements of Section 409A of the Code,
then such provision shall be modified or restricted to the extent and in the
manner necessary to be in compliance with such requirements of the Code and any
such modification will attempt to maintain the same economic results as were
intended under this Agreement. Notwithstanding anything herein to the contrary,
the Company and Executive agree that the services to be provided by Executive
pursuant to this Agreement are expected to exceed more than 20% of the average
level of services performed by the Executive for the Company and its affiliated
“service recipients” (within the meaning of Treasury regulation §1.409A-1(h)(3))
over the immediately preceding 36-month period. Notwithstanding any other
provision in this Agreement, if Executive is a “specified employee,” as defined
in Section 409A of the Code, as of the date of Executive's separation from
service (within the meaning of Section 409A of the Code), then to the extent any
amount payable under this Agreement (i) constitutes the payment of nonqualified
deferred compensation, within the meaning of Section 409A of the Code, (ii) is
payable upon Executive's separation from service and (iii) under the terms of
this Agreement would be payable prior to the six-month anniversary of
Executive's separation from service, such payment shall not be made to Executive
until the earlier of the six month anniversary of Executive's separation from
service or Executive's death and will be accumulated and paid on the first day
of the seventh month following the date of separation from service.


(g) Amendment. No amendment or modification of the terms of this Agreement shall
be binding upon either of the parties hereto unless reduced to writing and
signed by each of the parties hereto.


(h) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original.


(i) Successors. This Agreement shall be binding upon, and inure to the benefit
of, the parties hereto and their respective heirs, representatives and
successors.


(j) Notices. Notices required under this Agreement shall be in writing and sent
by registered U.S. mail, return receipt requested, and email to the following
addresses or to such other address as the party being notified may have
previously furnished to the other by written notice:


If to the Company:
Chief Financial Officer
CBOE Holdings, Inc.
400 S. LaSalle Street
Chicago, Illinois 60605
Dean@cboe.com






--------------------------------------------------------------------------------




With a copy to:
Thomas A. Cole
Sidley Austin LLP
One South Dearborn
Chicago, Illinois 60603
tcole@sidley.com


If to Executive:
At the most recent address on file with the Company




With a copy to:
Philip L. Mowery
Vedder Price P.C.
222 North LaSalle Street, Suite 2600
Chicago, Illinois 60601
pmowery@vedderprice.com


(k) Headings. The headings contained herein are for reference purposes only and
shall not in any way affect the meaning or interpretation of any provision of
this Agreement.






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Executive has hereunto set his hand, and the Company has
caused these presents to be executed in its name on its behalf, all as of the
date first above written.


CBOE Holdings, Inc.
 
Chicago Board Options Exchange, Incorporated
 
 
 
/s/ Eugene S. Sunshine
 
/s/ Eugene S. Sunshine
Eugene S. Sunshine
 
Eugene S. Sunshine
Title: Chairman of the Compensation
 
Title: Chairman of the Compensation
Committee of the Board of Directors
 
Committee of the Board of Directors
 
 
 
 
 
 
 
 
 
/s/ William J. Brodsky
 
/s/ William J. Brodsky
William J. Brodsky
 
William J. Brodsky
 
 
 
 
 
 







